COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00187-CV


Charles A. Chastain                    §    From County Court at Law No. 2

                                       §    of Tarrant County (2004-025402-2-
v.                                          A)
                                       §

                                       §    August 22, 2013
Viewpoint Bank f/k/a Community
Credit Union and Regions Bank          §    Per Curiam



                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM